Citation Nr: 1231919	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-13 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected irritable bowel syndrome (IBS).  

2.  Entitlement to service connection for degenerative changes of the lumbar spine with central herniation at L4-5, neuroforaminal disc protrusion at S1, central disc protrusion at L3-4 and central disc protrusion/herniation at L2-3 (hereinafter "a low back disability").  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from May 2000 to August 2000, from March 2003 to August 2004 and from June 2005 to September 2005.  The Veteran served in Iraq and Kuwait from June 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, denying, among other issues, the claims currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

GERD

The Veteran contends that he is entitled to service connection for GERD.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has argued that his GERD is secondary to his service-connected IBS.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

The Board notes that the Veteran was previously afforded a VA gastrointestinal examination in November 2008.  However, an opinion regarding etiology was not provided at this time, as it was determined that there was no objective evidence of reflux disease.  A more recent treatment record from the VA Medical Center (VAMC) in Sioux Falls, South Dakota dated July 2010, however, does note a diagnosis of GERD.  Therefore, the Veteran should be afforded a VA examination before an appropriate physician to determine whether he does in fact suffer from a chronic gastrointestinal disability such as GERD.  If so, the examiner should opine as to whether it is at least as likely as not that this disability is secondary to the Veteran's service-connected IBS, or, whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  The lay statements provided by the Veteran and his family and friends in support of his claim must be taken into consideration as well.  

Additionally, the Board notes that the Veteran served in the Persian Gulf.  As such, the provisions of 38 C.F.R. § 3.317 is for application.  In the instant case, it must be determined whether the Veteran's GERD is a medically unexplained chronic multisymptom illness or whether he has a functional gastrointestinal disorder.  These questions can only be addressed by a medical professional by way of a medical opinion.

Low Back Disability

The Veteran also contends that service connection is warranted for a low back disability.  However, further evidentiary development is necessary on this issue before appellate review may proceed as well.  

The Veteran was afforded VA examinations of the lumbar spine in November 2008 and January 2011.  According to the November 2008 VA examination report, the Veteran reported low back pain since 2003 that rarely bothered him now.  The examiner concluded that there was no objective evidence of a chronic back condition.  

However, radiographic imaging from Sioux Falls Chiropractic performed in January 2010 revealed mild degenerative changes in the lumbosacral spine with mild right lumbar convexity.  Therefore, there is now evidence of a chronic disability.  The Board notes that the radiology report has a date of "1-6-09."  However, a review of the evidence reveals that this radiology report is associated with treatment records that are in fact dated "1/6/10."  Therefore, it appears that the notation of 2009 was in error, as the report is clearly associated with records from 2010.  

According to the January 2011 VA examination report, the Veteran was suffering from lumbago.  The examiner opined that the Veteran's low back disorder did not manifest during active military service.  In support of this conclusion, the examiner indicated that following the Veteran's separation from active duty, there was a four and a half year history of silence regarding any back pain until January 2010.  This assertion is not accurate, however.  In a November 2009 statement, the Veteran indicated that after he returned home from service, the low back pain that began during deployment had continued.  A statement dated November 2009 from the Veteran's wife also indicates that the Veteran was suffering from low back pain since returning home from Iraq.  Additional lay statements received by VA in November 2009, including statements from the Veteran's sister and mother, make similar assertions.  

Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  Therefore, the Veteran should be afforded an additional VA examination of the lumbar spine in which the numerous lay statements regarding chronic symptomatology are taken into consideration.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

Lastly, the Board notes that the Veteran's character of discharge is not of record for the Veteran's period of service from May to August 2000 and from June 2005 to September 2005.  Attempts should be made to obtain this information.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's character of discharge for his period of service from May 2000 to August 2000 and from June 2005 to September 2005.

2.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the nature and etiology of his gastrointestinal symptomatology.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner during or before the scheduled examination.  The examiner is asked to perform all indicated tests and studies, and determine whether the Veteran suffers from GERD or any other chronic gastrointestinal disorder associated with the Veteran's reported symptomatology.  

If a chronic disability is diagnosed, the examiner should opine as to whether it is at least as likely as not that this disability is 1) due to or 2) aggravated by the Veteran's service-connected irritable bowel syndrome.  

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation. 

If the examiner determines that a diagnosed gastrointestinal disorder is not due to or aggravated by the Veteran's service-connected irritable bowel syndrome, the examiner should opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  The examiner should note the Veteran's report of the onset of gastrointestinal symptoms.  

The examiner should address whether the Veteran has objective indications of a gastrointestinal disability.  If so, the examiner should address 1) whether it is a diagnosed condition or an undiagnosed condition; and 2) whether it is a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms such as functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  The examiner should note that functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs or injury or disease and may be related to any part of the gastrointestinal tract.

The examiner should note that a medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the Veteran's lay statements regarding chronicity of symptomatology and the lay statements of the Veteran's family and friends received by VA in November 2009.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the etiology of his low back disability.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner during or before the scheduled examination.  The examiner is asked to identify all diagnoses associated with the lumbar spine.  In so doing, the examiner should note the July 2010 MRI findings pertaining to the Back and noted in the January 2011 VA examination report.  Thereafter, the examiner should opine as to whether it is at least as likely as not that any of these disabilities manifested during, or as a result of, active military service, including any incident of service.  

A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the Veteran's complaints of back pain in service, as well as any associated diagnosed back condition in service, lay statements regarding continuity of symptomatology and the lay statements of the Veteran's family and friends received by VA in November 2009.  

4.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

5.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

